Title: III. Mémoire pour des Négocians de L’Orient, Intéressés au Commerce des Etats-Unis; Contre La Ferme Générale, 1788
From: Vernes, Jacob
To: Jefferson, Thomas


            [Introduction:] “Les Négocians de la ville de l’Orient, occupés du commerce des Etats-Unis, sont forcés de réclamer à la fois la justice et la bienveillance du Gouvernement. C’est sur la foi de la protection annoncée par le ministere et d’une décision du Conseil du Roi, qu’ils ont exposé et leur crédit & leur fortune, par les avances qu’ils ont faites aux Américains.
            “L’intéret de l’Etat est intimement lié à celui des Exposans, La conservation ou la perte d’un commerce précieux, celui des Etats-Unis, dépendent des mesures qu’on va prendre. En ce moment les plus légeres meprises seroient dangereuses; car on est rarement le maître de rappeller une branche de commerce détournée; et celle des tabacs d’Amérique présente un intérêt d’autant plus important pour nous, qu’en l’abandonnant, la France la porte à l’Angleterre.
            “Aussi dès l’époque de la paix les Ministres ont-ils paru animés du même esprit, pénétrés des mêmes principes sur l’importance du commerce des Etats-Unis; et se sont-ils empressés, chacun dans leur département, d’adopter les premieres dispositions qui pouvoient l’attirer et le fixer en France.
            “Mais le Privilege exclusif de la Ferme Générale pour la branche des tabacs, la principale de ce commerce, ayant fait tomber entre les mains de cette Compagnie l’exécution des plans des Ministres, ils n’en ont pu suivre ni assurer les effets. Quelques étendues & éclairées qu’aient été leurs vues patriotiques sur les avantages que la nation devoit retirer de l’indépendance de l’Amérique, elles sont venues se retrecir et s’éteindre  dans les Bureaux de la Ferme. Là, les plans ministériels, fondés sur des principes généraux d’esprit public, ont été sans cesse contrariés par un esprit d’economie du moment, par des mesures et des intentions d’intérêt particulier.
            “C’est de cette contradiction que sont nés les maux dont les Exposans souffrent depuis long-temps. Dès le commencement de la paix, les Américains appellés par le ministre, ont été éloignés par la conduite de la Ferme Générale. Elle est venue ensuite, par un traité secrétement conclu avec un seul particulier Américain, rompre toutes les liaisons commencées entre tous les individus des deux nations; fermer expressement les ports ouverts aux Américains par des franchises dispendieuses, et arrêter par le fait toutes les exportations de marchandises de France pour les Etats-Unis.
            “Enfin, lorsque par une décision du Conseil du 24 Mai 1786, l’Administration instruite par les représentations du commerce est intervenue, et qu’après de longues et contradictoires discussions, la Ferme Générale a pris l’engagement de recevoir des particuliers Américains une certaine quantité de tabacs à des prix et conditions fixées; lorsque cet engagement pris avec la sanction du Roi a été deux fois publié en France et en Amerique par la voie des Ministres et Consuls; lorsqu’enfin, par diverses exemptions de droits et autres avantages accordés à notre commerce par les Etats-Unis, et par diverses exportations considérables qu’ils ont faites de marchandises de nos fabriques, la France a reçu le prix des faveurs accordées au commerce d Amérique, par la décision du Conseil; la Ferme Générale refuse de recevoir les tabacs venus dans les Ports de France, en vertu de cet engagement sacré qu’elle élude. Elle n’y a satisfait que partiellement jusqu’à ce jour: pour le remplir, il lui reste encore à recevoir plus de treize millions de livres pesant de tabac, et cependant elle laisse gémir les Exposans sous le poids d’un engorgement de tabacs arrivés depuis plus d’un an. Sans doute elle veut les forcer à les lui vendre à une grosse perte: elle sait bien qu’elle est maîtresse de leur sort, qu’elle est en France le seul consommateur de tabac; et elle ne répond seulement pas à leurs répresentations et à leurs plaintes. Elle contraint ainsi les Exposans à recourir à la justice & à la protection éclairée du Gouvernement.
            “Ils viennent réclamer l’exécution de la décision du Conseil et de l’engagement public de la Ferme contracté en présence des Ministres du Roi. Ils demanderont justice d’après les Etats de cette Compagnie même: et après avoir rendu sensible par un fidele exposé des faits la triste influence sur le commerce du Royaume, de l’esprit qui, depuis la paix, et dans trois époques différentes, a dirigé cette Compagnie dans l’exercice de son privilege relativement aux Etats-Unis, ils oseront proposer pour l’avenir un remede facile et simple qui semble actuellement être devenu indispensable.”
            [Section] 1. Before the American revolution, England obliged colonies to bring their produce to her ports and to export from them all manufactures received in return. Few articles were exempted from “la loi de ce double monopole.” Great Britain sold to the rest of Europe the major part of American import, which amounted in 1770 to £3,347,819 sterling, tobacco alone accounting for £906,550. “Sans ce  commerce, la possession des Etats-Unis fût devenue onéreuse à l’Angleterre; leur défense et leur administration lui ont toujours été fort dispendieuses.”
            [Section] 2. Our relations with America have included differing points of view, some entering upon them with enthusiasm, others with disdain and deprecation. The government, above such exaggerated impressions, sought to render the newly-independent states useful to the nation. After a war of five years, what would Great Britain lose by the independence of the colonies if she was able to retain their commerce and be free of the cost of administering them? It was then up to France to deprive her rivals of the greatest portion of American commerce. The government then seized the first moment of peace to draw Americans toward France. Bounties being effective, but too expensive, they chose the means of establishing packet-boats, of establishing entrepôts in the ports of France for tobacco and other produce, and, in response to their request, of making free ports of Bayonne and L’Orient. During the war France had been given promise of what the American commerce could become in future. In 1782 their vessels had exported 19,000,000₶ worth of merchandise from L’Orient alone. But with the peace the Americans began to obtain the same merchandise from other nations and especially from England, “où une longue habitude, d’anciennes dettes et des liaisons individuelles les rappelloient.” A strong interest was needed to draw them to France, and happily one existed in the fact that Americans could sell a part of their productions in French ports promptly and with less expense than elsewhere. France consumes 20 to 25 hhds. of tobacco of about 900 to 1,000 pounds net weight; she consumes wheat and flour, rice, fish, oil, potash, furs, wood, tar, charcoal, &c. Bringing these products to French ports, Americans are more or less forced to carry back French merchandise, for port expenses and, in winter, the delay of a single day causing inactivity for their vessels for as long as three months would keep them from seeking return cargoes in England. Because of this, the Americans, though preferring the salt of Portugal and England, have exported salt heavily from Brittany, along with “draps, toiles, indiennes, soyeries de nos fabriques, des thés, nankins, et autres articles des Indes” which they formerly got in London. Also, they have carried away brandy from different ports, and from Marseilles in particular “vins, huiles, savons, fruits et autres denrées” formerly furnished by Spain and Portugal. The Americans, too, occupied with clearing and improving the land, cannot pay for their imports except with their own produce and facility for such payment must be provided if France wishes to sell them her merchandise. But the ministry had a still more pressing interest in drawing Americans to French ports: this lay in France’s undeniable need for some of the American produce. “Ce besoin autrefois nous rendoit tributaires de l’Angleterre, et si nous ne le transformions point en un cours de commerce d’échanges, nous allions inévitablement payer aujourd’hui ce même tribut à l’Amérique.” The knowledge of this position of the United States vis-à-vis France and England; the certainty that exports of French merchandise could begin only with favored  American imports; the desire to avoid throwing away the fruits of an onerous war—it was these things that determined the conduct of the ministry toward Americans. Packet-boats would cement these bonds with a regular correspondence. Free ports would draw all sorts of merchandise “par la liberté si chère à cette nation, et par la célérité de la réexpédition de leur navires.” Entrepôts in other ports would provide useful advantages. On this base the ministry rested the commerce that it wished to create, after which it could be left to itself. Happy effects were promised, but the care needed by a free commerce did not suffice for a non-existent commerce. For, in the most considerable branch of this commerce, tobacco, the farmers-general enjoy an exclusive privilege which forced the Americans to take law from them and to accept whatever price they fixed. Thus when government withdrew its favors, the Americans fell under the hand of the farm. Thus by refusing the tobaccoes they had brought hither, or by offering a lower price than that paid by our rivals, the farm, in spite of all of the effort of the ministry, could destroy the single interest that had attracted the Americans to our ports. Thus the farm, so long as it remained an absolute and independant master of this branch of commerce, could annihilate the measures of the ministry. Let us see the use that the farm made of this independence, and how its principles and conduct have, at different periods, opposed those of the administration.
            [Section] 3. §I. The tobacco plantations in America were ruined during the war, their equipment burned by the British, their merchant vessels destroyed. In the years 1783 and 1784 following the war tobacco was very dear in Europe and in the United States. Despite this, the farmers-general consistently offered lower prices than those of Holland or England; even when tobacco was selling from 40 to 60 livres per quintal, they sent an agent to America under contract to buy, delivered in France, at 30 livres. The result of a conduct so contrary to the true principles of commerce was inevitable: the Americans went to London and Amsterdam. The agent, unable to purchase at 30 livres, obtained tobacco in Europe, infinitely inferior in price and quality. In Sep. 1784 the parliament of Brittany took strong measures against the defective snuff being retailed, whereupon the farmers-general, fearing exposure of the real cause, hastened at great expense to purchase from England and Holland several cargoes that its own measures had forced away from France. At the end of 1784 the farm made a contract with Robert Morris engaging to buy from him annually 20,000 hhds. of tobacco in 1785, 1786, and 1787 at 36 livres per quintal, to receive them on arrival, to reduce the tare from the normal 15% to the actual weight of the casks, to advance a million livres without interest, to limit the places of receipt to Bordeaux, Morlaix, Dieppe, and Le Havre, and, without requiring it, to favor American and French vessels. This contract bore all the evidence of being hastily entered upon, since it sacrificed the interest of the farm itself: it rendered the farm liable without assuring it of supplies. For one of two things was bound to occur: either tobacco would continue to be rare and dear in America, or an abundant harvest would cause the price there to fall. If the first,  the farm stood to lose 5 or 600,000 livres per year if it held Morris to the scrupulous execution of his contract, no clause of which obliged him to do so to his loss. If the second, the farm could obtain tobacco in America, without a contract, at a lower price than that stipulated in its obligation to Morris. In either hypothetical case, the farm stood to lose. Morris’ conduct proves this. He counted on a prompt decline of price in America, but tobacco continued dear in 1785 and, instead of 20,000 hhds., he obtained only 4,783, mostly inferior. By Aug. of 1786 he had got only 4,362 of the quota for that year, or a total of only 9,145 instead of the 32,000 due in that period, but a lowering of price enabled Morris toward the end of 1786 to buy a total of 20,884 hhds. In 1787, with an abundant harvest and a low price, he furnished the quota of 20,000 hhds. But the farm now permitted him to ship on the deficit of 1785, so that, in the last 16 months it received from him 51,000 hhds. as compared with 9,000 in the first twenty months. This indulgence, the motives for which are unknown, has suddenly filled the warehouses and at a higher cost to the farm than the market would have borne. These are the advantages the farm has drawn from its contract.
            But if the true interest of the farm itself was forgotten in the making of this contract, “que dire de la froide indifférence qu’on y marquoit pour ceux de la nation, et de l’étrange contradiction qu’il venoit opposer à toutes les vues connues du ministère?” (1) The ministry wished to draw Americans to our ports and thus create an opportunity for exports of French merchandise. But the contract with Morris forced them to foreign ports, and he, compensated by drafts on Europe negotiated in America, never had any interest in taking his return in French merchandises. Thus an expenditure of 20,000,000 livres produced no exports from France. (2) The free ports created by the ministry on the choice of Americans were interdicted to Morris for delivery of his tobacco; the farm had designated other ports in the contract. (3) The object of creating packet-boats for easy and quick communication between merchants was nullified for three years in this respect, for Morris on one side and the farm on the other “remplaçoient en totalité les deux Nations.” (4) For three years, very probably because of this contract, an American flag was not seen once in our ports. Morris, not being required to ship on French or American vessels, must have preferred the ships of the Dutch, the Swedes, and others whose economical navigation lowered freight costs.
            Such was the contract that has had such troublesome results for the state. We make no deductions concerning the spirit which moved the farm; but in our state of ignorance as to the causes which created a contract onerous alike to the farm and the state, “la précipitation dont nous l’avons accusée ne paroitra pas sans doute une sévère interprétation.” They claim to have obtained the verbal approval of the minister of finance, but, even so, this would not change its nature or its effects. “Un exposé aussi secret que le fut le traité, l’aura sans doute déterminée.”
            §II. If Morris had executed his contract in 1785, the alienation of other American merchants would have been the inevitable result. But,  witnessing his failure, the merchants sent several cargoes. By treating them equitably, the farmers could have somewhat repaired the damage caused by their contract. But, seeing them in port with tobacco, they tried as in the beginning of peace to force a quick and heavy reduction of price. They concealed their needs, refused to give contract prices, bought only the tobacco that met their own tests of price, condition, and quality, and thus forced the price down 20% below that offered Morris. An enormous loss resulted to the owners, and 6 to 7,000 hhds. accumulated in L’Orient alone. Complaints were made to the minister. They called for the annulment (résiliation) of the contract by government, which they thought justified by Morris’ failure to execute his part and “par l’état de pénurie” in which this had left the farm. In Aug. 1785 their consul general in France presented to the controller-general the memoire sub-joined (Appendix No. I). Government chose a committee of magistrates and members of different departments of administration, at the meetings of which the farmers-general were present. They answered verbally and in writing to the complaints offered, and the matter was long discussed. This committee sent to the controller-general on 8 Apr. 1786 a resolution calling for the annulment of the contract as being disadvantageous to the two nations. The farm, feeling the effect of the unfavorable light in which it appeared, offered premiums to encourage imports of American tobacco, whereupon the committee added to its resolution the wise observation that, whether enforced or annulled, such premiums would be without object, a judgment justified by the fact: for while this was being offered to the ministry on the one hand, the farmers-general on the other continued to offer inferior prices for the cargoes in port. The committee reassembled at Berni in the presence of the minister of foreign affairs and the minister of finance. The farmers-general strongly opposed annulment of the contract, and preferred the only terms that could end its pernicious effects: to buy tobacco brought by Americans and to end the odious differences in treatment complained of. This was in effect ministerially announced to America by terms of the decision of Berni and by a letter from the controller-general to the American minister on 22 Oct. 1786 (Appendix, No. ii).
            The minister thought he could then leave this commerce to itself. But, solemn and precise though the Berni decision was. it could become effective only if loyally executed. This execution was left to the farmers-general who had made the contract with Morris and who had so recently defended it.
            §III. The decision of Berni produced “chez les Americains la plus vive sensation.” The very day that it was published in Virginia—the province that produces most tobacco—the legislature passed a law exempting French wines and brandies from a considerable duty. Their vessels, expedited to France, met the same old obstacles. Proof of the invariable system followed by the farm is to be found in a circular letter issued by it on 19 June 1786 to its officials concerning the Berni decision—a letter made known to commerce only by “un heureux hasard” and given in full in the Appendix (No. Iii). This letter orders execution of the agreement and states that, “Dans l’impossibilité… de fournir au payement de tous les tabacs, existans dans les divers ports,” the farm  will fix each month the quota of purchases it will be possible to make in each port; that, nevertheless, cargoes now in port that are known not to have come from America directly and in French or American bottoms will not receive Berni benefits; that such cargoes, as well as new arrivals in this class, will fall “dans la classe ordinaire pour les achats à prix défendus, et les allouances d’usage dans le commerce”; and that if consignees desire to expedite the sale of cargoes coming directly from America and in French or American vessels, “il conviendroit de nous en informer.”—Nothing could show more clearly than this letter the handicaps placed by the farmers-general on the execution of the Berni decision. The supposed “impossibilité de fournir au payement” is only a pretext; the real design is to force the consignees by these delays to make propositions to the farm “a prix défendus, et avec les allouances.” These “allouances” [as explained in footnote] allow a 5% profit to the farm by a charge for tare in that amount above the actual weight of the casks (the tare required of Morris); thus, in addition to losing on the low prices, the consignees lost 5% on the weight of their tobacco.
            This was the disposition of the farm one month after the Berni decision! It has kept faithfully to it. It began with heart-breaking delays for vendors whose tobaccoes had long lain in warehouses. It lowered its prices on pretexts of inferior quality, though it is public notoriety that commerce generally furnished better tobacco than Morris. It paid at up to three months’ exchange, whereas Morris was paid at one month. It wholly ceased buying at L’Orient, where Americans were most active, so that about 5,000 hhds. in the warehouses accumulated charges and tied up funds for their unfortunate owners. It has long since resumed buying in other ports; the motive for this discrimination is not known.
            The farm claims that a glut of the market and scarcity of funds dictate this conduct. But it can find warehouses and funds for tobacco whose consignees wish to expedite the sale and make propositions “à prix défendu, et avec les allouances d’usage”; for the 16,000 hhds. in excess that it has been kind enough to receive from Morris; for a cargo bought recently “à prix défendu” at Bordeaux that was negotiated for at Havre at 30 livres. The farm has presented a state of purchases (Appendix No. IX) from private merchants in 1786 and 1787 to show how it executed its agreement. Assuming this state to be without error, it shows that the farm bought 16,573 hhds. under the terms of the decision, which is far from the 27,000 hhds. required, and that it bought 5,551 hhds. “à prix défendu.”
            Is this the way in which the intention of the minister should be carried out? “La décision, deux fois publiée, a attiré en France des tabacs d’Amérique: étoit-elle ou n’étoit-elle pas un engagement sacré envers leurs propriétaires? En quoi consisteroit donc la foi publique?” By its conduct the farm has desolated and alienated a commerce “très-important pour l’Etat”; it has forced French merchants to protest the drafts of owners of tobacco drawn to France by its engagement; and it has left unexecuted their orders for the export of French merchandise. The farm cares nothing for complaints about these things and often treats them with silence. Proof of it exists in a letter written to the farm by a house in L’Orient and never answered.
            [Section] 4. §I. The exports and imports from L’Orient will justify  the wise policy adopted at the beginning of peace to favor American commerce. Appendix No. IV shows exports from Jan. 1785 to 1 May 1786 of 2,100,000£; No. V, from 1 May 1786 to 1 July 1787 (according to figures prepared by officers of the farm for the minister), shows 89 American or French vessels brought in tobacco or other produce worth 4,372,241£; No. VI shows that they reëxported French manufactures or produce or items of Oriental trade worth 1,369,486£ (reëxports of foreign manufactures accounted for an additional 17,277£; purchases by captains and crew, 311,500£; ships’ port charges 355,000£; and, in addition, reëxports of tobacco to Holland and the North, 200,000£, and “par les Interlopes Irlandois et Ecossois,” 500,000£). These exports would be even greater if the farm had not refused to receive tobacco that has been at L’Orient for more than a year.
            But, important though they are, these direct exports are not the only advantages that attend a commerce with the United states: “Interlopes” from Ireland and Scotland come to L’Orient for certain kinds of tobacco, and they come with greater frequency in proportion to the imports: in 1784 there were 5 Irish and Scottish ships; in 1785, 16; in 1786, 30; and in 1787, from 1 Jan. to 30 Apr., 28. They bring little merchandise and pay for four-fifths of their exports in foreign gold, another fifth in salt provisions and butter. Their ships are small and carry on this commerce with great activity. These 79 vessels (Appendix No. Vii) exported tobacco, brandy, and other objects worth 905,000£. Thus one trade which attracts another has produced in this period a total value of exports of 5,259,263£ from L’Orient alone. “Que seroit-ce si avant et depuis la decision, toutes les opérations des Américains n’y eussent pas été contrariées! Si leurs navires n’eussent pas été retardés; si de prompte ventes à la Ferme leur eussent permis de disposer de leurs fonds à leur volonté, et de renouveller leurs expéditions.”
            It is known that considerable exports have been made from other ports, but full details are lacking. In May and July 1787 three full cargoes of wine, brandy, fruit, and other items left Marseilles. The 60,000 hhds. of tobacco imported under the Morris contract have cost 19 to 20,000,000£ to the realm and have produced no exports worth mentioning. If, instead, they had been imported by commerce, exports worth at least 10 to 12,000,000£ would have resulted, judging from figures presented for L’Orient. This is a net loss for the state, for the farm paid in specie, not in merchandise. English manufactures benefited. Morris negotiated most of his drafts there, and this contributed not a little to continue to hold down the rate of exchange with England, which for some years has been disadvantageous to France. Even if the farm had profited 2 or 3,000,000£, would this have compensated the state for a loss caused by this pernicious contract? But the contract was burdensome even for the company, and no such profit resulted. Its faults are irremediable, but five years’ troublesome and consistent experience points to a better future. It shows that a commerce as important as this with the United States must continue to be under the immediate hand of the minister; that its fate cannot be allowed to depend on the opinions or the procedures of a private company with an exclusive privilege, since in a thousand circumstances and sometimes even against its own interest, it is able to oppose the general interest. We turn now to the  future aspect under which this commerce, relieved of its handicaps, appears to the eyes of the administration.
            §II. “L’importance de ce commerce ne se borne pas pour nous aux seules exportations du Royaume. La France consommant une forte grande quantité de tabacs, est de plus très-avantageusement placée pour devenir l’entrepôt de ceux qu’elle ne consomme pas. Si les Américains sont bien traités en France, ils y apporteront toujours leurs tabacs avec empressement: ils seront sûrs d’y trouver un débouché annuel considérable & une vente prompte.
            “Or, comme les acheteurs viennent nécessairement où il y a le plus de marchandises, parce que c’est là que se trouvent les assortimens et le bon marché; cette affluence des cargaisons Américaines forcera les Flammands, les Hollandois et les autres nations du Nord, dont la consommation moins forte que la nôtre se borne à certaines especes de tabacs, à venir les choisir dans nos Ports, ou à y porter leurs ordres.
            “Ils y viendront comme les Irlandois y viennent. Il s’est déjà exporté diverses parties de tabac du port de l’Orient pour la Hollande et pour le Nord. D’un autre côté, par une réaction ordinaire et naturelle, l’affluence des acheteurs augmentant pour les Américains la facilité des ventes et la célerité des opérations, ils préféreront nos Ports aux Ports étrangers qui ne leur offriront point le même attrait. Peu à peu la France deviendra le centre et l’entrepôt du commerce du tabac. A cette branche s’en joindront d’autres qu’elle aura nécessairement attirées; car, on l’a déjà dit, ces branches se touchent. Tout ceci est annoncé par la position des choses et par l’expérience de tous les tems; et ce n’est point par une autre marche que les nations les plus commerçantes se sont approprié les branches d’industrie et de commerce auxquelles elles ont dû leur prospérité.
            “La Ferme Générale recueillera elle-même des avantages durables d’une affluence de tabacs bien décidée. La certitude de ses approvisionnemens; le choix des qualités; le bon marché constant qui en résultent, suites naturelles d’une conduite fondée sur les véritables principes en matiere de grand commerce, valent bien, sans doute, les bénéfices passagers, que, par une marche moins ouverte et des ventes forcées, on peut momentanément arracher aux Américains.
            “Le commerce du riz particuliérement, branche très importante d’exportation d’Amérique, ne pourra nous échapper s’il est protégé par le Gouvernement.
            “Ce n’est donc point un objet de détail et de petite importance que les Supplians osent recommander à l’attention du ministere. Il est d’autant plus pressant dans ce moment où notre traité avec l’Angleterre frappe si désavantageusement sur nos manufactures et sur notre commerce; dans ce moment où toutes les nations s’efforcent de reprendre les branches d’industrie qui leur appartiennent.”
            [Section] 5. The memorialists offer to submit authentic and original proofs to any persons the minister may designate that the tobacco surrendered to the farm up to now and that remaining unsold at L’Orient are the property of merchants and citizens of different states and towns in the United States; that these owners shipped the tobacco here in consequence of the decision of the Council of State and by the dispositions announced by the minister of the king—taking the course that government  desired this commerce to take. The fate of the memorialists is linked with that of the owner because of advances made by them. “Sans ces avances la plupart des Americains ne pourroient envoyer leurs productions en France. La Ferme a été obligée d’avancer un million au sieur Morris. Les retards apportés par cette Compagnie à l’achat des tabacs et l’espoir qu’ont eu les Exposans de les voir bientot cesser, les ont engagés à satisfaire aux besoins des Propriétaires Américains, et à laisser grossir leurs avances jusques à de très-fortes sommes. Leur crédit et leur fortune y sont engagés, et l’inexécution de la décision du Conseil pese ainsi sur eux d’une maniere aussi cruelle que sur les Américains mêmes. Si le ministere ne les tire pas de cette situation; s’il ne s’établit pas un nouvel ordre de choses, les négocians de France n’oseront plus faire d’avances aux Américains; et ce sera pour cette nation une autre cause d’éloignement, non moins décisive que celles que nous avons décrites. Cette inaction forcée de leurs fonds cause aux Supplians un tort irréparable: elle les a empêchés de les employer à d’autres branches d’industrie, ou à hâter les progrès de celle-ci.
            “On peut voir dans la Lettre déjà citée (cotée no. 8.) adressée à la Ferme Générale en Juillet 1787, comment elle a été instruite de la triste position où elle réduit les Exposans par le refus des tabacs du commerce; elle a su que le crédit et la fortune d’honnêtes négocians y étoient engagés. Qu’il leur soit permis d’exprímer ici l’impression douloureuse et la juste surprise qu’a dû leur causer dans leur position la froide indifférence avec laquelle leurs représentations directes à la Ferme ont été accueillies. Si ces reclamations étoient mal fondées, cette Compagnie ne leur devoit-elle aucune explication, mais seulement un silence dédaigneux? Au reste, ce silence même sous lequel la Ferme cherchoit à rester enveloppée, ne prouve-t-il sa propre conviction intérieure sur la justice des réclamations du commerce? Si cette Compagnie n’a pas osé mettre par écrit quelques explications sur sa conduite, c’est qu’elle étoit bien sûre d’avance qu’après une réfutation facile, elles deviendroient pour elle un motif de condamnation.
            “Cependant tandis qu’elle refusoit les tabacs de la décision, la Ferme recevoit et payoit à leur arrivée tous les tabacs du sieur Morris, elle lui laissoit excéder de quinze ou seize mille boucauds les bornes de son traité pour la derniere année. Il sembloit qu’elle cherchat a désespérer ainsi le commerce pour éloigner enfin sa concurrence, et pour préparer par son éloignement et par le dénuement de tabacs qui en seroit la suite, la justification d’un nouveau contrat. (Car c’est sous le point de vue du dénuement où elle s’étoit trouvée de tabacs en 1784, qu’elle avoit fait excuser à Bernis l’existence de son traité; et c’est ce qui explique cette phrase justificative insérée dans le préambule de la décision. Le comité… informé des circonstances dans lesquelles ce traité a été passé)‥‥
            “Mais permettra-t-on à la Ferme Générale de rejetter sur le commerce par des procédés désastreux pour lui, les inconvéniens de l’excès de faveur versé par elle sur le sieur Morris. Elle a eu des magasins et des fonds pour les tabacs de ce fournisseur si inexact, dont les valeurs vont se convertir en achats de marchandises Angloises. Peut-elle en manquer pour les tabacs nationaux!
            “La Ferme ne peut alléguer contre le commerce le défaut de fonds et de magazins. Quant aux fonds, elle a déjà reculé de deux mois les  termes des payemens au commerce, sans le dédommager par des intérêts pour ce retardement arbitraire: elle n’ignore pas qu’il se preteroit sans difficulté à quelque prolongation sur l’échéance des lettres de change, rachetée par un intérêt au cours de la place. A l’égard des magasins, cet obstacle se réduit à huit ou dix sols par mois, que coûte pour chaque boucaud le loyer des mêmes magasins dont se sert le commerce.
            “Les exposans doivent faire remarquer que le port de l’Orient est victime de l’inexecution de la décision du Conseil, depuis beaucoup plus long-tems que les autres ports. Au mois de Juin dernier la Ferme recevoit encore les cargaisons entrées dans d’autres ports à des dattes bien posterieures tandis qu’elle n’avoit pas reçu des exposans un seul boucaud sur le nombre de 4000 arrivés à l’Orient depuis la date du premier Octobre 1786.
            “Cependant c’est le port dont la position a toujours de préference attiré les Américains, & qu’ils annonçoient eux mêmes pouvoir devenir un jour le centre de leur commerce en Europe. Ainsi non-seulement le commerce des Etats-unis a été mal accueilli par la Ferme, mais de plus c’est précisément dans le port où il se portoit naturellement, où il se seroit le plus facilement étendu, qu’elle l’a le plus défavorablement traité.
            “Cette inégalité de traitement contrarie et l’équité et les principes de bonne administration en matière de commerce. Il est de principe que le commerce attiré par certaines convenances de position et d’intérêt, ne se détourne point forcément; qu’il faut lui laisser à lui-même le soin de juger de son intérêt, de ses convenances et des lieux où il les peut trouver. Très-surement les Américains seront meilleurs juges à cet égard que la Ferme Générale; et lors qu’elle aura maltraité leur commerce dans un port, elle ne doit pas prétendre qu’en les accueillant moins mal dans un autre, elle dédommage l’Etat.
            “En voilà assez sans doute pour démontrer l’impérieuse nécessité de la nouvelle et constante intervention du Ministère que les exposans oseront solliciter, aprés avoir préalablement conclu à l’exécution des engagemens de la Ferme pris avec la sanction de sa Majesté, et en présence de ses Ministres.
            “Sans doute cette compagnie ne se persuade point qu’en lui accordant à bail la vente du tabac, le Roi ait pu aliéner le droit de diriger d’une manière avantageuse à l’Etat un commerce d’importance du premier ordre, lorsqu’il est prouvé que sans cette surveillance il pourroit totament se détruire.
            “Dès que le privilége de la Ferme Générale la fait devenir administratrice en quelque partie susceptible de rentrer dans l’ensemble des opérations de l’Etat, ne reste-t-elle pas de plein droit sous la main des Ministres du Roi, seuls Administrateurs du Royaume?
            “Ces principes adoptés au commencement de 1786, par l’érection d’un comité d’Administration, ont été confirmés par la décision du 24 Mai 1786; leur nécessité est aujourd’hui consacrée par une double expérience.
            “Aureste on a vû si l’intérêt propre de la Ferme, n’éxige pas qu’on l’empêche de faire des traités, et d’éloigner les propriétaires d’une denrée dont elle a un besoin absolu, et dont elle pourroit même un jour fournir la moitié de l’Europe, si par sa constitution elle n’étoit pas constamment  et inévitablement entrainée à appliquer au commerce des principes fiscaux‥‥ Les Exposans, avant de conclure, doivent prévenir le Gouvernement sur l’explication que la Ferme Générale pourroit donner à la décision, relativement au terme auquel elle doit commencer. La décision du Conseil ordonnoit que la Ferme recevroit 12 à 15000 boucauds de tabac par an, aux mêmes prix et conditions stipulés par le traité du sieur Morris. Elle fut prononcée le 24 Mai 1786, mais les plaintes du commerce duroient depuis six mois, et il souffroit depuis plus long-tems. Les mémoires avoient été remis en Décembre 1785. La décision fut retardée par le temps fort long que la Ferme prit pour répondre; par les discussions qu’elle occasionna; par les intervales des séances; mais les tabacs n’en étoient pas moins accumulés depuis plusieurs mois.
            “En jurisprudence, les droits et les dommages sont adjugés du jour de la demande et non du jour du jugement. Si un principe contraire pouvoit être admis en cette affaire et dans toute discusion du commerce avec la Ferme Générale, l’intérêt qu’elle auroit à les faire traîner en longueur, deviendroit aussi pernicieux que le mal même: prolonger pour elle, seroit gagner sa cause; puisque le commerce lassé et dépourvu des moyens d’attendre, est enfin réduit à céder. La décision a donc évidemment porté sur les tabacs qui étoient accumulés depuis près d’un an dans les ports. La Ferme Générale l’a reconnu elle-même, puisqu’elle a commencé á exécuter la décision par ces mêmes tabacs.
            “Enfin, l’esprit et la lettre de la décision du Conseil, ayant été bien évidemment de traiter le commerce particulier à l’instar du contrat de M. Morris, dont on vouloit ainsi amortir les fâcheux effets; il n’est pas douteux que l’année de la décision ne soit pour les particuliers ce qu’est pour le sieur Morris l’année du traité. Or, puisqu’il avoit toute l’année 1786 pour fournir les vingt mille boucauds, (et l’on sait qu’il a porté bien plus loin cette liberté) le commerce que lui associoit la décision, avoit indubitablement l’année entiere pour fournir les 12 à 15000 boucauds fixés. Si le Conseil avoit eu une intention contraire, la décision eût été différemment exprimée; elle eût désigné numérativement la totalité des tabacs que devoit fournir le commerce; elle n’en eût pas laissé la fixation à faire arbitrairement dix-neuf mois après par la Ferme Générale. Elle a donc eu à acheter 12 à 15000 boucauds en 1786 et 12 à 15000 boucauds en 1787. Ce seroit l’un dans l’autre 13500 boucauds par an, et en totalité vingt-sept mille boucauds que la Ferme a pris l’engagement de recevoir du commerce, aux prix et conditions du traité du sieur Morris et de vaisseaux Americains ou François.
            “CONCLUSIONS. Les Exposans produisent sous le No. 9, l’état fourni par la Ferme Générale, des tabacs qu’elle a reçus des particuliers en 1786 & 1787, avant et depuis la décision du Conseil du 24 Mai 1786. D’après lequel elle auroit reçu aux prix de la décision 16573 boucauds de tabacs.
            “Mais il y a sur cet état quelques erreur, et les Exposans y trouvent 3122 boucauds contraires à l’engagement exprimé par la décision, ainsi que 597 boucauds qui pourroient être admis seulement après les détails que la Ferme devroit donner sur leur origine.
            “L’état des reprises des Exposans se trouve joint aux Pieces justificatives sous le N°. 10. II en résulte que la Ferme, qui selon son engagement devoit recevoir du commerce en 1786 et 1787 27,000 boucauds  de tabac, n’a récellement reçu aux termes de la décision que 12,854 bouc. [which, together with 597 hhds. whose origin is in doubt, leaves a] Déficit dans l’exécution de la décision du Conseil, et que la Ferme doit encore recevoir du Commerce 13,549 bouc‥‥
            “En conséquence, les Exposans osent conclure à ce que vu les lenteurs et retards volontaires qui oppriment le commerce depuis si long-temps; retards que la Ferme fait sur-tout peser avec une inégalité marquée sur les Exposans, puisqu’elle a reçu dans les autres Ports les tabacs arrivés jusqu’en Mai ou Juin, et qu’elle leur laisse sur les bras des tabacs arrivés depuis un an, ce qui les met dans une situation fâcheuse et pressante: le ministere veuille bien ordonner.
            “1°. Que la Ferme Générale recevra provisoirement dans le port de l’Orient et sans délai la quantité de 3500 boucauds de tabacs, par ordre de dates d’arrivée, et aux termes de la décision du Conseil du 24 Mai 1786, et qu’elle justifiera avant la fin du présent mois de Janvier des ordres donnés par elle à cet égard.
            “2°. Qu’elle complettera l’exécution de la décision de Bernis par l’achat dés 10,049 boucauds qui resteront à recevoir (sauf à ajouter la quotité de 597 boucauds douteux) et que cet achat se fera dans tous les ports indifféremment, sans préférence, en suivant les dates d’arrivées pour l’ordre de réception, de maniere que les tabacs arrivés par exemple à l’Orient en Novembre, ne soient reçus qu’après ceux qui seroient arrivés en Octobre à Bordeaux ou ailleurs, et vice versa, ce dont elle justifiera avant la fin de Février 1788, par des états détaillés des arrivées et des ordres qu’elle aura donnés à ses préposés pour chaque port.
            “3°. Que les propriétaires des tabacs retardés seront autorisés à ajouter à leurs factures 45 sols tournois par boucauds, par chaque mois de retard que leur a fait supporter la Ferme sur les tabacs arrivés depuis la décision, pour représenter les intérêts et le magasinage; en déduisant cependant deux mois depuis la date de l’arrivée.
            “Et que si quelque besoin momentané porte M M. les Fermiers-Généraux à prolonger le terme des lettres qu’ils fourniront en payement au-delà du terme du traité, ils en bonnifieront l’intérêt aux vendeurs au cours de la place.
            “4°. Et attendu que la démonstration des pernicieux effets du traité du sieur Morris pour la Nation, après avoir été reconnue par le vœu du Comité et par la décision du Conseil, a été portée depuis par les faits jusqu’a l’évidence. On demande que d’après l’article premier de cette décision, il soit sevérement défendu à la Ferme Générale de faire aucun traité du même genre, mais même, sous quelque prétexte que ce soit, de donner aucune suite ou prolongation à ce traité terminé depuis le premier Janvier 1788; ni de recevoir dorénavant à plus haut prix ou plus célérement que ceux de tout autre particulier, les tabacs de ce Négociant ou de tout autre. Les faveurs dont l’a comblé la Ferme ont déjà trop coûté à l’Etat.
            “Comme le traité du sieur Morris est expiré le premier Janvier, et attendu que la loi doit être réciproque, il paroît juste en même tems de proposer, que si la quantité de tabacs du commerce qui se trouveront arrivés dans les divers ports jusqu’au 31 Décembre 1787 n’est pas assez considérable pour completter les 27,000 boucauds fixés par la décision, la Ferme n’en sera pas moins sensée avoir rempli son engagement,  dès qu’elle aura reçu tous les tabacs entrés dans les ports jusqu’à cette même époque.
            “5°. Que pour assurer l’exécution de l’article ci-dessus, il soit ordonné que dorénavant et comme l’explique l’article 2 de ces conclusions, la Ferme Générale ne pourra dans ses achats de tabacs Américains intervertir l’ordre des dattes d’arrivées dans tous les ports pris ensemble, de maniere que tous les tabacs arrivés dans un mois dans les divers ports de France, seront reçus avant ceux qui entreront dans quelque port que ce soit dans le mois suivant.
            “Ainsi, le commerce Américain ne sera plus contrarié. Il se portera de lui-même où l’attireront les convenances qui peuvent le fixer. Sans cette régle la Ferme seroit encore la maitresse de faire souffrir la majeure partie du commerce dans un ou deux ports propres aux Américains en feignant d’en favoriser une portion dans les places qui leur conviennent le moins.
            “6°. Les arrangemens ci-dessus nécessitent une fixation de prix faite d’avance. On sent que l’obligation d’acheter imposée à la Ferme, devient illusoire si elle reste maitresse des prix; ce seroit rouvrir la porte aux procédés arbitraires, aux préférences et aux traités secrets; mais aussi il se trouve divers inconvéniens à le fixer publiquement long-tems à l’avance, comme le traité y avoit obligé le ministere à l’epoque de la décision. Il ne faut pas que la fixation de prix en Europe puisse influer sur ceux des Etats-Unis.
            “Il est un moyen aussi simple que juste de concilier les droits de tous et les intérêts de l’Etat.
            “C’est d’arrêter ce prix tous les quatre mois à un taux équitable, d’après le cours de l’étranger, et de la même maniere que se fixent les prix des denrées coloniales pour le droit du Domaine d’Occident.
            “7°. Enfin, vu l’importance de cette branche d’administration, et la nécessité prouvée de surveiller continuement l’exécution des plans du ministere. Les Exposans osent humblement proposer qu’il soit désigné tel conseil ou comité permanent d’administration spécialement chargé de veiller à l’exécution fidelle de la décision du 24 Mai 1786, ainsi que de celles qui pourront suivre, comme aussi de rendre provisoirement et célérement justice au commerce. Ce comité présideroit à la fixation des prix.
            “Sans un tel établissement, quelques ordres que le ministere donne à la Ferme, le commerce sera toujours languissant. Ses maux par de tardifs redressemens ne seront jamais réparés; les plaintes, les débats renaîtront sans cesse; les Négocians François découragés refuseront des avances aux Américains; ceux-ci s’éloigneront; et la France perdra totalement un commerce intéressant qu’il semble facile de conserver et d’étendre.
            Consultation. Perignon, “Avocat aux Conseils du Roi,” to whom the foregoing memorial was submitted, finds, in an opinion of 8 Jan. 1788, that the demands of the merchants of L’Orient are the natural and necessary consequences of the decision of Council of 24 May 1786; that the interest of the state, as well as the interest of the merchants, requires that that decision be fully executed; that the exclusive contract between the farmers-general and Morris was prejudicial to the state and to the farm itself; that equity requires the purchases as stipulated  in the decision of Berni be carried out in all ports without discrimination, according to the date of arrival of cargoes; that, nevertheless, since the farm had suspended purchases at L’Orient earlier than elsewhere, justice requires that the farm receive without delay a proportionate quantity from that port; that 3,500 hhds. would appear to be a moderate and justifiable quantity; that both reason and facts produced have shown that the farm’s delays caused a real injury to commerce; that the merchants of L’Orient, therefore, are entitled to ask reimbursement of the farm for interest and warehouse charges for those cargoes affected by such delays; that they should be authorized to add a certain sum to the cost of each hogshead for each month of delay, though, since no cargo can ever be sold immediately on arrival, the merchants should agree that “les mois de retard” be begun two months after the arrival of the cargo; that the other conclusions of the merchants are considered to be well founded; that the administration should regulate the price to be paid the consignees of tobacco at stipulated periods of each year, for example every four months, in order to avoid the harm resulting from fixing prices long in advance; that the merchants have proposed only one means of doing this with information about causes and circumstances affecting this branch of commerce, namely, the establishment of a permanent committee or council of administration charged with supervising the execution of the decision of Berni, with the rendering of prompt and provisional justice to this commerce, and with the fixing of equitable prices; that, in consequence of the facts set forth in the memorial, it could not be doubted that government would soon see under its eves, under the protection of this committee, an interesting branch of commerce developing rapidly. “Accoutumés à apporter leurs tabacs dans nos ports, les Américains y verseront toutes les productions de leurs climats, ils emporteront nos denrées en retour et la France se trouvera l’entrepôt du commerce le plus florissant et le plus utile.”
            The following letter of 20 Oct. 1787, from one of the first houses of Philadelphia to a firm of L’Orient, received since the printing of the present Mémoire, will make better known than any argument the dispositions that the conduct of the farmers-general has given rise to in the United States: “We shall be happy to serve your views as to consignments when in our power. But whilst the Farmers refuse Tobacco from individuals and discourage their shipping it, as they have lately done, there can not much commercial inter course be expected between the two countries, especially when, as of late, they disregard such obligations as that of the committee of Berni, and leave many on this side the dupes of the confidence reposed in them. We hope to hear some favorable change has taken place in this matter‥‥”
            Pieces Justificatives No. I.
            Paris, le 26 Août 1785.
            “MEMOIRE donné par M. Barclay, Consul général des Etats-unis de l’Amerique, à Monseigneur le Contrôleur général.
            UN Contract pour la livraison des Tabacs à Ferme, tel que celui qu’on  dit avoir été conclu, c’est-a-dire, pour une quantité à peu près égale à la consommation de deux ou trois ans, doit verser naturellement tout le Commerce des Tabacs entre l’Amérique et la France dans les mains de deux ou trois individus, car il est à présumer que lorsque ce contract sera connu en Amérique, personne, à l’exception de ceux qui sont engagés par ce Contract, n’osera charger du Tabac pour la France, vu le peu d’espoir que l’on aura d’en trouver un débit raisonnable; ce principe de monopole doit être injurieux à la France à tous égards: car le débouché étant, pour ainsi dire, fermé ici par ce Contract, les Américains se trouveront dans la nécessité d’envoyer leurs Tabacs ailleurs, et par le retour de leurs bâtimens recevront les Marchandises provenantes des Manufactures de ce Pays, au lieu de celles de la France. Il est possible et même probable que ceux qui ont fait ce Contract, prennent quelques denrées Françoises en retour, mais il est certain que la quantité en seroit infiniment plus conséquente, si ce commerce étroit libre et ouvert.
            “Le monopole du Tabac en France en entraînera un second en Amérique, et le Commerce réciproque des deux Etats sera restreint aux personnes seules qui ont fait le Contract. Cette circonstance sera suivie d’une rivalité (il est à craindre, peu favorable aux Fabriques de France) entre les contractans, qui seuls tireront des Fabriques Françoises, et le Commerce en général; car ces derniers tireront leurs denrées des endroits où ils trouveront un débit pour leurs Tabacs, et useront de tous leurs moyens pour s’en assurer un débouché en préférence. On peut même craindre que les lettres de change tirées de l’Amérique pour le Tabac contracté, ne soient remises en Angleterre pour l’achat de leurs Fabriques, ce qui ne pourroit qu’ajouter au désavantage entre la France et l’Angleterre, déjà trop onéreux, puisqu’il perd dans ce moment près de 10 pour 100.
            “Il étoit à présumer qu’en conséquence de la franchise accordée à l’Orient et autres Ports, que la France auroit été un dépôt général de Tabac pour toute l’Europe; car les Américains, assurés dans le principe d’un débouché considérable, auroient, par la concurrence, fourni bien au-delà des besoins de la Ferme: elle auroit eu le choix; les prix, par cette concurrence, auroient été modérés, le surplus auroit passà l’étranger, et le débouché des Fabriques de France auroit été infiniment conséquent.
            “Il est mortifiant d’ajouter que ces avantages précieux sont perdus sans ressource par le Contract en question.
            
              No. II. The decision of 24 May 1786 [omitted here; for text, see Vol. 9:586–8].
              No. III. Circular letter of the farmers-general to its officers [omitted here; see summary of salient points above].
              Nos. IV, V, VI. Tables of exports and imports for L’Orient [omitted here; for summaries, see text above].
              No. VII. Table of exports to Ireland and Scotland [omitted here; see summary above.]
              No. VIII. Letter from a commercial house of L’Orient to the farmers-general in July 1787 [omitted here; this is the letter from Messrs. Bérard & Cie. of 14 July 1787, printed in Vol. 12:78–82].
              
              No. IX. State of purchases made by the farm from commercial houses and individuals from 1 Jan. 1786 to 3 Sep. 1787 at eleven ports [omitted here; for summary, see, Vol. 12:212].
              No. X. Memoire on tobacco received by the farmers-general in 1786 and 1787 [omitted here; see summary of salient figures above].
            
          